EXHIBIT 10.21
ASSET PURCHASE AGREEMENT
     This states the Agreement made this 31st day of March, 2011, among AMERICAN
LEARNING CORPORATION, a New York business corporation with its principal office
located at One Jericho Plaza, Jericho, New York 11753 (“ALC”), INTERACTIVE GROUP
THERAPY CONSULTANTS, INC., a New York business corporation with its principal
office located at One Jericho Plaza, Jericho, New York 11753 (“ITG” or “Seller”)
(collectively, ALC and ITG shall be referred to herein as “Selling Parties”),
and LIBERTY RESOURCES POST, LLC, a New York limited liability company, with its
principal office located at 1045 James Street, Syracuse, New York 13203
(“Purchaser”) and JOHN TORRENS (“Torrens”), an individual residing at 6368 East
Seneca Turnpike, Jamesville, NY 13078. Purchaser, ALC, ITG, and Torrens may
hereinafter be sometimes referred to individually as “Party” and together as the
“Parties.”
RECITALS
     WHEREAS, ITG is a wholly-owned subsidiary of ALC and is engaged in the
business of providing early intervention and early education services for
children from birth to five years of age across New York State (the “Business”);
and
     WHEREAS, the Business is operated in New York City and Long Island (the
“Downstate Region”) as well as in the remainder of New York State (the “Upstate
Region”), which includes offices in Buffalo, Rochester, and Syracuse; and
     WHEREAS, the Parties (other than Torrens) are parties (among others) in an
action commenced by the Selling Parties in the Supreme Court of New York, County
of Nassau, index number 1175-11, for damages and other relief (the
“Litigation”);
     WHEREAS, the Purchaser desires to discontinue the Litigation and to acquire
the Business of the Upstate Region as a complete going business by acquiring
certain assets of Seller upon the terms stated in this Agreement; and
     WHEREAS, the Selling Parties desire to discontinue the Litigation and to
sell certain assets of Seller upon the terms stated in this Agreement; and
     WHEREAS, Torrens desires to acquire all of the Selling Parties’ right,
title and interest in and to any non-disclosure, non-solicitation, and
non-competition covenants granted by Torrens to the Selling Parties; and
     WHEREAS, the Selling Parties desire to sell to Torrens all of their right,
title and interest in and to any non-disclosure, non-solicitation, and
non-competition covenants granted by Torrens to the Selling Parties.
     NOW, THEREFORE, the Parties agree as follows:
ARTICLE 1
ASSET PURCHASE
     1.1 Assets Sold. Seller hereby sells to Purchaser, and Purchaser hereby
purchases from Seller, all assets of Seller used in the Business in the Upstate
Region (“Purchased Assets”), other than the Excluded Assets (as that term is
hereinafter defined), including without limitation all of the following assets:
               (a) Those certain contractual rights of the Seller as set forth
on Schedule 1.1 hereto (“Assigned Contracts”);
               (b) All supplies and inventory located at or properly allocated
to the offices of the Business in the Upstate Region; and

 



--------------------------------------------------------------------------------



 



               (c) All fixed assets, including without limitation, furniture,
fixtures, testing instruments (including all testing instruments in the Syracuse
office), leasehold improvements used in the Upstate Region including equipment
and supplies.
          “Excluded Assets” shall mean all such other assets not included in the
Purchased Assets, including cash and cash equivalents of Seller, accounts
receivable, and any real estate leases not assumed by the Purchaser (which shall
include, without limitation, the Syracuse office lease and copier lease, and any
leases associated with the Downstate Region of the Business), all furniture and
fixtures in the Syracuse office, computers, software, databases, servers, all
minutes books of the Selling Parties, and the fixed assets, supplies and
inventory located in the Downstate Region of the Business.
          In addition to the Purchased Assets, Seller hereby sells to Torrens,
and Torrens hereby purchases from Seller, all non-disclosure, non-solicitation
and non-compete covenants granted to the Selling Parties by Torrens (whether by
contract or common law) (the “Covenants”).
     1.2. Liabilities Assumed.
          (a) On the terms and subject to the conditions set forth in this
Agreement, Purchaser hereby assumes and agrees to pay, perform or discharge when
due all of Seller’s obligations under the Assigned Contracts, if any, which
arise from and after the Closing Date, and only such liabilities of Seller (the
“Assumed Liabilities”). The assumption by Purchaser of any Assumed Liability of
Seller shall include only payment and performance obligations thereunder which
accrue or arise after the Closing Date; in no event shall Purchaser assume or be
deemed to assume any liability of any nature (whether known, unknown, absolute,
accrued, contingent or otherwise) relating to the performance under any such
Assumed Liability which accrued prior to the Closing Date.
          (b) Except for the Assumed Liabilities, Seller will transfer the
Purchased Assets to the Purchaser and the Covenants to Torrens free and clear of
all claims, liens, mortgages, security interests, encumbrances, charges, or any
other restrictions. Other than the Assumed Liabilities, neither Purchaser nor
Torrens will assume and Seller will indemnify, defend, and hold the Purchaser
and Torrens harmless against any indebtedness, obligations, or liabilities of
Seller. Neither Purchaser nor Torrens will assume any contract, liability,
obligation, commitment, or agreement not specifically identified and accepted by
Purchaser before the Closing, whether or not known, contingent, or accrued.
     1.3 Purchase Price; Allocation; Payment.
          (a) As consideration for the transfer of the Purchased Assets to
Purchaser and Seller’s other covenants, Purchaser hereby pays to Seller a total
purchase price of $650,000.00 (“Purchase Price”). The Purchase Price is being
paid as follows:
               (i) $200,000.00 is being paid at Closing by wire transfer or
certified check (“Down Payment”);
               (ii) The remaining Purchase Price ($450,000.00) shall paid in
thirty equal monthly installments of principal plus interest at the prime rate
of interest as published in the Wall Street Journal at Closing, adjusted
annually. The obligations of the Purchaser shall be evidenced by a promissory
note (“Note”), the form of which is attached hereto as Exhibit “A”, and shall be
secured by the grant of a security interest in the Purchaser’s accounts
receivable pursuant to the terms of a Security Agreement (the “Security
Agreement”) in the form attached hereto as Exhibit “B”.
          (b) As consideration for the transfer of the Covenants to Torrens and
Seller’s other covenants, Torrens hereby pays to Seller a total purchase price
of $100,000.00 (“Torrens Purchase Price”). The Torrens Purchase Price is being
paid in full at the Closing by wire transfer or certified check.
          (c) The Purchase Price shall be allocated among the Purchased Assets
in accordance with the Certificate of Allocation set forth hereto as Exhibit “C”
(“Certificate of Allocation”).

2



--------------------------------------------------------------------------------



 



          (d) Purchaser may, as one of Purchaser’s remedies in the event of any
breach of this Agreement by the Selling Parties, withhold sums payable to Seller
pursuant to this Agreement to the extent of any claim asserted by Purchaser and
offset against the amounts due under those agreements any amounts Seller is
entitled to under this Agreement. Any sums so withheld shall operate as a
discharge, to the extent of the amount withheld, of Purchaser’s payment
obligations to Seller under this Agreement if Seller is found to be liable for
such amounts by a court of competent jurisdiction. Purchaser shall have the
right to recover directly from Seller the amount of any claims. The remedies
provided in this paragraph are cumulative and shall not prevent the assertion by
Purchaser of any other rights or the seeking of any other remedies against
Seller.
     1.4 Prorated Items.
          (a) Assigned Contracts. All amounts due and payable and all
liabilities and obligations relating to the Assigned Contracts shall be prorated
as of Closing. All Assigned Contracts shall be brought current as of Closing by
Seller.
          (b) Syracuse Office Lease. Seller agrees that it will use its best
efforts to negotiate an early termination of the real estate lease for Seller’s
Syracuse office. Notwithstanding that the Syracuse office lease is an Excluded
Asset and is not an Assumed Liability, Purchaser agrees to pay to Seller an
amount equal to the lesser of (1) one half of an early termination settlement
amount, or (2) an amount not to exceed $2,300.00 per month, which is equal to
one half of the monthly base rent for the remainder of the term of the existing
lease agreement (but in no event for a period in excess of two years from the
Closing). Purchaser’s payments hereunder shall be payable to Seller and shall be
due no earlier than (1) five days after receipt from Seller of evidence of its
payment of an early termination settlement, or (2) five days prior to the due
date for each monthly rental payment. All amounts due by Purchaser pursuant to
this paragraph 1.4(b) shall be secured by the accounts receivable of Purchaser
and pursuant to the terms of the Security Agreement set forth at Exhibit B.
          (c) SEDCAR Deferred Revenue. Seller has on its balance sheet a
deferred revenue account reflecting Federal allocations for special education
under Sections 611 and 619 of the Individuals with Disabilities Education Act,
referred to as SEDCAR funding. The current grant year for such funding covers
the period from July 1, 2010 to June 30, 2011. As of March 31, 2011, the Seller
has a deferred revenue balance reflecting SEDCAR funding that has not yet been
earned in the amount of $61,192.45 (“Pro-Rata Portion”). Invoices for the
anticipated funding have been billed by the Seller. Purchaser shall be credited
with one half of the Pro-Rata Portion at Closing against the Purchase Price,
with the Pro-Rata Portion being applied to reduce the Down Payment. Purchaser
shall be entitled to the remaining Pro-Rata Portion of SEDCAR funding related to
the post-Closing period, April 1, 2011 to June 30, 2011, upon Purchaser’s or
Sellers’, as the case may be, completion of appropriate SEDCAR reporting and
receipt of such related receivable balances from the respective school
districts.
     1.5 Accounts Receivable Collection. Any account receivable of Seller
received or collected by the Purchaser shall be remitted to Seller within 5
business days after receipt and any account receivable of the Purchaser received
or collected by Seller or a representative thereof shall be remitted to the
Purchaser within 5 business days. The parties will act in good faith to allocate
and adjust payments of Seller’s accounts receivable and Purchaser’s accounts
receivable as of the Closing Date. The recipient shall send such payments in the
actual form received.
     1.6 Discontinuance of the Litigation. In consideration of the Purchase
Price, at the Closing, Seller shall provide Purchaser with a fully executed
Stipulation of Discontinuance with Prejudice to be filed immediately after the
Closing to terminate the Litigation, and Seller shall further provide Purchaser
with a General Release of all claims occurring prior to the Closing, in the form
attached hereto at Exhibit “D”. At the Closing, Seller shall also provide
Purchaser with the General Release of John Torrens, releasing Mr. Torrens for
all claims arising from any acts or omissions or other obligations occurring
prior to the Closing. A copy of the Torrens General Release is attached hereto
at Exhibit“E”.

3



--------------------------------------------------------------------------------



 



ARTICLE 2
CLOSING
     2.1 Place and Date of Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place by the exchange
of counterpart signature pages by fax or email and the mailing, by overnight
courier, of original signature pages of the Selling Parties to the offices of
Green & Seifter, Attorneys, PLLC and of the Purchaser and Torrens to the offices
of Wilk Auslander LLP on March 31, 2011, or at any other place, time, and date
specified by either Purchaser or Seller upon five business days’ notice to the
other, (the “Closing Date”). The Closing shall be deemed to be effective as of
12:01 a.m. on the Closing Date.
     2.2 Deliveries at Closing.
          (a) Purchaser and Torren’s Deliveries.
     At the Closing, Purchaser shall execute and/or deliver or cause to be
executed and/or delivered:
               (1) the Down Payment;
               (2) certified copies of the resolutions of the Member and Manager
of Purchaser and its members, reasonably acceptable to Seller, authorizing the
consummation of the transactions contemplated by this Agreement approving the
transaction;
               (3) the Note and Security Agreement;
               (4) other instruments of assumption of the Assumed Liabilities
pursuant to the terms of an Assignment and Assumption Agreement (the “Assignment
and Assumption Agreement”) in the form attached hereto as Exhibit “H”; and
               (5) any and all other agreements, certificates, instruments, and
other documents required of Purchaser under this Agreement.
     At the Closing, Torrens shall deliever the Torrens Purchase Price.
          (b) Seller’s Deliveries. At the Closing, Seller shall execute and/or
deliver or cause to be executed and/or delivered:
               (1) a Bill of Sale for the Purchased Assets in the form attached
hereto as Exhibit “F”;
               (2) Estoppel Certificates and Consents to Assignment for the real
estate leases in Rochester and Buffalo, in the form attached hereto as Exhibit
“G”;
               (3) any other consents to assignment and other instruments of
conveyance, acceptable to Purchaser, that shall be sufficient to transfer title
to the Purchased Assets to Purchaser, including the Assignment and Assumption
Agreement;
               (4) the assignment of all of the non-disclosure, non-competition
and non-solicitation covenants granted by Torrens to Seller, ALC and their
affiliates, including, without limitation, pursuant to Torren’s Employment
Agreement, the Stock Purchase Agreement among Torrens, Kyle Palin Torrens,
Carlena Palin Torrens, and American Claims Evaluation, Inc., and all covenants
implied under common law, if any, pursuant to the terms of an Assignment
Agreement in the form attached hereto as Exhibit “I”;
               (5) a fully executed Stipulation of Discontinue with Prejudice,
dismissing the Litigation against all parties subject thereto;

4



--------------------------------------------------------------------------------



 



               (6) a fully executed General Release of the Purchaser and of John
Torrens in the forms attached hereto as Exhibits “D” and “E”;
               (7) certified copies of resolutions of each of the Selling
Parties’ Board of Directors;
               (8) copies of all documents evidencing other necessary corporate
or other action and governmental approvals, if any, with respect to this
Agreement and the transactions contemplated by this Agreement that Purchaser
reasonably requests;
               (9) all records and other documents included in the Purchased
Assets; and
               (10) any and all other agreements, certificates, instruments, and
other documents required of Seller under this Agreement.
          (c) Further Actions. Purchaser and the Selling Parties shall take all
further actions and execute and deliver any additional agreements, certificates,
instruments, and other documents on or after the Closing as shall be reasonably
necessary to effectuate the transactions contemplated by this Agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF SELLING PARTIES
     The Selling Parties, jointly and severally, represent and warrant to
Purchaser as follows:
     3.1 Seller’s Organization and Good Standing. ALC and ITG are each
corporations duly organized, validly existing, and in good standing under the
laws of the State of New York. Seller has all requisite corporate power and
authority to own, lease, and operate the properties now owned or leased by
Seller and to carry on the Business as presently conducted. There are no
outstanding subscriptions, options, rights, warrants, calls, or other agreements
or commitments obligating Seller to sell or issue any shares of its capital
stock or any securities convertible into shares of its capital stock, nor are
there any voting trusts or any other agreements or understandings with respect
to the voting of Seller’s capital stock.
     3.2 Enforceability. Each of ALC and ITG, respectively, has full capacity,
power, and authority to enter into this Agreement and the other documents
contemplated by this Agreement, collectively referred to herein as the
“Transaction Documents”, and to carry out the transactions contemplated by the
Transaction Documents, and each of the Transaction Documents is binding upon
each of ALC and ITG to the extent set forth in the Transaction Documents, and is
enforceable against each of ALC and ITG in accordance with the terms of the
Transaction Documents.
     3.3 No Conflict with Other Instruments or Proceedings. The execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated by the Transaction Documents will not (a) result in the breach of
any of the terms or conditions of, or constitute a default under, ALC or ITG’s
certificate of incorporation, by-laws, or any contract, agreement, lease,
commitment, indenture, mortgage, pledge, note, bond, license, or other
instrument or obligation to which Seller is now a party or by which Seller may
be bound or affected, (b) result in the imposition of any lien or encumbrance on
any of the Purchased Assets; (c) give rise to any right of first refusal or
similar right to any third party with respect to any interest in Seller or in
any of the Purchased Assets; or (d) violate any law, rule, or regulation of any
administrative agency or governmental body or any order, writ, injunction, or
decree of any court, administrative agency, or governmental body. All consents,
approvals, or authorizations of, or declarations, filings, or registrations
with, any third parties or governmental or regulatory authorities required of
ITG or ALC in connection with the execution, delivery, and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement will be obtained or made, as applicable, by ITG or ALC before the
Closing Date.

5



--------------------------------------------------------------------------------



 



     3.4 Property. Seller has good and marketable title to all of the Purchased
Assets, subject to no security interest, mortgage, pledge, lien, encumbrance,
charge, obligation, assignment, leasing, or other restriction. All personal
property included in the Purchased Assets will be in the possession of Seller on
the Closing Date.
     3.5 Accuracy of Statements. No representation or warranty made by ALC or
ITG in this Agreement, or any information, statement, certificate, or schedule
furnished, or to be furnished, to Purchaser pursuant to this Agreement, or in
connection with the transactions contemplated by this Agreement, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary to make the statements not misleading.
ARTICLE 4
PURCHASER’S REPRESENTATIONS AND WARRANTIES
     Purchaser represents and warrants to Seller as follows:
     4.1 Purchaser’s Organization and Good Standing. Purchaser is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of New York.
     4.2 Enforceability. Purchaser has full capacity, power, and authority to
enter into the Transaction Documents and to carry out the transactions
contemplated by the Transaction Documents, and each of the Transaction Documents
is binding upon Purchaser and is enforceable against Purchaser in accordance
with the terms of the Transaction Documents.
     4.3 No Conflict with Other Instruments or Proceedings. The execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated by the Transaction Documents will not (a) result in the breach of
any of the terms or conditions of, or constitute a default under, Purchaser’s
Articles of Organization, Operating Agreement, or any contract, agreement,
lease, commitment, indenture, mortgage, pledge, note, bond, license, or other
instrument or obligation to which Purchaser is now a party or by which Purchaser
may be bound or affected or (b) violate any law, rule, or regulation of any
administrative agency or governmental body or any order, writ, injunction, or
decree of any court, administrative agency, or governmental body. All consents,
approvals, or authorizations of, or declarations, filings, or registrations
with, any third parties or governmental or regulatory authorities required of
Purchaser in connection with the execution, delivery, and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement will be obtained or made, as applicable, by Purchaser before the
Closing Date.
     4.4 Accuracy of Statements. No representation or warranty made by Purchaser
in the Transaction Documents, or any information, statement, certificate, or
schedule furnished, or to be furnished, to Seller pursuant to the Transaction
Documents, or in connection with the transactions contemplated by the
Transaction Documents, contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements not misleading.
ARTICLE 5
COVENANTS
     5.1 Employees. Purchaser will be free, without obligation, to interview,
seek employment applications from, and employ, on terms determined solely by the
Purchaser, any or all employees of the Business of the Upstate Region. Purchaser
agrees that for the period commencing with the Closing Date and terminating on a
date that is thirty months following the Closing Date, neither Purchaser nor its
affiliates shall solicit for employment any of the Seller’s employees in the
Downstate Region. Seller and Seller will assist the Purchaser in all reasonable
respects in connection with the Purchaser’s efforts. All liabilities and
obligations arising out of Seller’s employment of employees and arising out of
the termination of such employees’ employment by the Seller shall remain the
sole liability and obligation of the Seller and shall be discharged by the
Seller at or prior to the Closing or as required by law.

6



--------------------------------------------------------------------------------



 



     5.2 Consents and Approvals. Seller will use Seller’s best efforts to
obtain, as soon as possible all consents and approvals from third parties
necessary to complete the proposed transactions, including, without limitation,
estoppel certificates and consents to assignment of the real estate leases for
the Seller’s offices in Buffalo and Rochester, consent to assign the services
agreement with Gateway Inc., and consent to assign the Seller’s contract with
Erie County (or to cause Erie County to enter into a new services agreement with
Purchaser).
     5.3 Confidentiality, Non-Solicitation, and Non-Compete Agreement of ITG and
ALC. As part of the transaction, ALC and ITG (collectively, the “Seller
Covenantors”) hereby enter into a Confidentiality, Non-Solicitation, and
Non-Compete Agreement as follows:
               (a) Confidentiality. Seller Covenantors acknowledge that:
                    (1) Seller Covenantors have and will come to have knowledge
of confidential or proprietary information, know-how, and trade secrets of the
Seller and the Purchaser (the “Confidential Information”), including, by way of
illustration and without limiting the generality of the foregoing, know-how and
information concerning the finances and operations, customer and vendor lists
and records, names and compensation information of key employees, technology,
intellectual property, know-how, trade secrets, copyrighted, copyrightable, or
other materials, literature, and documentation, proprietary ideas, writings in
various stages of research and development, processes, methods, concepts,
approaches, business policies and practices, and marketing and pricing data,
strategies, and information, and
                    (2) Disclosure of any Confidential Information would be
harmful to the Purchaser. Seller Covenantors agree that Seller Covenantors shall
not, without the prior written consent of Purchaser, use or permit the use of
any Confidential Information with respect to the Purchaser or with respect to
Seller’s Business in the Upstate Region, or disclose, publish, or otherwise
disseminate to third parties any Confidential Information with respect to the
Purchaser or with respect to Seller’s Business in the Upstate Region.
Notwithstanding this paragraph, to the extent (and only to the extent) Seller
Covenantors are required to disclose Confidential Information pursuant to the
Securities Exchange Act of 1934, as amended, and regulations promulgated
thereunder, Seller Covenantors shall promptly inform Purchaser of such required
disclosure.
               (b) Non-Solicitation and Non-Compete Agreement.
                    (1) Non-Solicitation. For thirty (30) months years from the
Closing Date, no Seller Covenantor shall, directly or indirectly, or through any
of its employees, agents, or representatives, solicit business from any person
or entity who had been a customer of the Seller or the Purchaser in New York
State (excepting out the five boroughs of New York City and Long Island) at any
time within the three year period prior to the Closing.
                    (2) Non-Compete Agreement. For thirty (30) months from the
Closing Date, no Seller Covenantor shall, except as the owner of less than one
percent of the issued and outstanding stock of a publicly owned company (either
directly or through ownership of shares in a mutual fund):
                         (A) individually or as a partner, stockholder, member,
officer, principal, agent, employee, supervisor, manager, consultant, financier,
guarantor, lender, co-endorser, or in any other capacity whatsoever, directly or
indirectly, own, participate in the ownership of, manage, operate, exercise any
control over, render services to, derive income from, or engage in any of the
foregoing for any business, firm, corporation, limited liability company,
partnership or other entity which operates in a business similar to or
competitive with the Business in New York State (excepting out the five boroughs
of New York City and Long Island); or
                         (B) In any manner, whether directly or indirectly, seek
to persuade any employees of Purchaser or its affiliates, their successors or
assigns, to discontinue his or her employment or relationship with Purchaser or
its affiliates, their successors or assigns, to become employed or related in
any business activity similar to or competitive with the Business in New York
State (excepting out the five boroughs of New York City and Long Island) nor
will he solicit or retain any such person for such employ.

7



--------------------------------------------------------------------------------



 



          (c) Reasonableness. It is expressly understood and agreed that,
although the parties consider the restrictions contained herein reasonable as to
protected business, duration, and geographic area, in the event any court of
competent jurisdiction deems them to be unreasonable, then such restrictions
shall apply to the broadest business, longest period, and largest territory as
may be considered reasonable by such court and this paragraph as so amended
shall be enforced.
          (d) Specific Performance. The parties declare that it is impossible to
measure in money the damages that will accrue to the Purchaser by reason of a
failure by Seller Covenantors to perform any of their obligations under this
Agreement. Accordingly, Seller Covenantors consent to the issuance of any
restraining order, preliminary restraining order, or injunction in connection
with any violation or any of the provisions of this paragraph. Nothing contained
herein shall be construed as a bar or waiver with respect to any right or remedy
the Purchaser may have at law or equity, including any award of monetary damages
for breach of this paragraph. The parties intend the covenants set forth in this
paragraph to be enforced to the maximum extent possible. The covenants set forth
in this paragraph are in addition to and not in derogation of any rights that
the Purchaser may have at law or in equity.
     5.4 Transition of Business. The Selling Parties will do nothing to
interfere with Purchaser’s efforts to transition the employees, customers,
vendors, independent contractors, agents, and regulatory agencies of the
Business as it pertains to the Upstate Region.
     5.5 Sales Tax and Bulk Sales Tax Law Compliance. Purchaser shall pay all of
the sales tax arising out of the sale of the Assets. Payment shall be made at
the Closing by delivery of a check payable to the New York State Department of
Taxation and Finance. The check shall be forwarded to the New York State
Department of Taxation and Finance by Seller, together with its Casual Sales Tax
Return. In addition, the Purchaser may comply with the notification provisions
of the New York Bulk Sales tax law by giving notice, in appropriate form to New
York Department of Taxation, Sales Tax Bureau. Seller agrees that if the State
claims amounts due for sales tax, Purchaser may satisfy such liability and
offset said excess against any future amounts due under any obligation to Seller
by Purchaser and/or seek immediate indemnification from Seller for the amount.
     5.6 SEDCAR Payments. Seller hereby agrees to communicate to all school
districts from whom it receives SEDCAR Payments pursuant to the form letter
attached hereto as Exhibit “K”, and inform them that effective as of April 1,
2011 and for subsequent school years, that Purchaser or its affiliates shall be
performing the services formerly provided by the Seller, and to further
cooperate with Purchaser to ensure the smooth transition of these services.
Seller further agrees that all SEDCAR payments relating to the grant period
commencing on July 1, 2011 shall be promptly transferred to Purchaser should
they be received by Seller or its affiliates.
     5.7 Publicity. Purchaser and Seller shall simultaneously make an
announcement regarding the transactions contemplated by this Agreement in a
mutually agreed upon form. After the announcement, during the period from the
date of this Agreement to the Closing Date, neither Purchaser nor Seller shall
issue any press release or otherwise make any public statements or announcement
concerning this Agreement or the transactions contemplated by this Agreement
without the prior written consent of the other Party. Notwithstanding the
foregoing, neither Purchaser nor Seller shall be prevented at any time from
furnishing any required information to any governmental agency or authority or
from complying with that Party’s legal obligations nor prevented from publishing
any information that is publicly available as a result.
     5.8 Further Assurances. Purchaser and Seller shall execute all documents
and take all further actions as may be reasonably required or desirable to carry
out the provisions of this Agreement and the transactions contemplated by this
Agreement at or after the Closing to evidence the consummation of the
transactions contemplated pursuant to this Agreement. Upon the terms and subject
to the conditions of this Agreement, Purchaser and Seller shall take all actions
and do, or cause to be done, all other things necessary, proper, or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and obtain in a timely manner all necessary
waivers, consents, and approvals, and to effect all necessary registrations and
filings.

8



--------------------------------------------------------------------------------



 



     5.9 Delivery of Property Received After Closing. After the Closing, Seller
shall promptly transfer to Purchaser, from time to time, any cash or other
property received by Seller or ALC that is associated with or relates to the
Purchased Assets.
ARTICLE 6
GENERAL
     6.1 Survival of Representations, Warranties, and Covenants. All
representations, warranties, covenants, and indemnities made by any party to
this Agreement shall survive the Closing and any investigation at any time made
by or on behalf of any party before or after the Closing. No investigation by
Purchaser shall in any way affect Purchaser’s right to rely on the
representations, warranties, and covenants of the Selling Parties set forth in
this Agreement or any document related to this Agreement.
     6.2 Assignment and Benefits. This Agreement shall be binding upon, inure to
the benefit of, and be enforceable by and against the respective successors and
permitted assigns of each of the Parties to this Agreement. No Party to this
Agreement shall assign any of its or his rights or obligations under this
Agreement without the advance written consent of the other Parties to this
Agreement.
     6.3 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered, sent by telecopy, or sent by express delivery service with
charges prepaid and receipt requested, or, if those services are not reasonably
available, mailed (postage prepaid) by certified mail with return receipt
requested:

      To Purchaser at:   With a copy to:
Liberty Resources POST, LLC
1045 James Street
Syracuse, New York 13203
Attn.: Carl Coyle
  Green & Seifter, Attorneys, PLLC
Attn.: Lowell A. Seifter, Esq.
One Lincoln Center, Suite 900
110 West Fayette Street
Syracuse, New York 13202

      To Selling Parties at:   With a copy to:
American Learning Corporation
One Jericho Plaza
Jericho, New York 11753
Attn.: Gary J. Knauer
  Wilk Auslander LLP
Attn: Joel I. Frank, Esq.
675 Third Avenue
New York, New York 10017

Any Party may change that Party’s address by prior written notice to the other
Parties in accordance with this Section 6.3.
     6.4 Expenses. Each Party to this Agreement shall pay that Party’s
respective expenses, costs, and fees (including professional fees) incurred in
connection with the negotiation, preparation, execution, and delivery of this
Agreement and the consummation of the actions contemplated by this Agreement.
Notwithstanding this paragraph 6.4, in any action arising out of the terms and
conditions of this Agreement, the prevailing Party shall be entitled to recover
from the losing Party any costs and reasonable attorney’s fees incurred in
connection with such legal action.
     6.5 Entire Agreement. This Agreement, and the exhibits and schedules to
this Agreement (which are incorporated in this Agreement by reference), and the
agreements referred to in this Agreement, contain the entire agreement and
understanding of the parties and supersede all prior agreements, negotiations,
arrangements, and understandings relating to the subject matter of this
Agreement.
     6.6 Amendments and Waivers. This Agreement may be amended, modified,
superseded, or canceled and any of the terms, covenants, representations,
warranties, or conditions of this Agreement may be waived only by a written
instrument signed by each Party to this Agreement or, in the case of a waiver,
by or on behalf of the Party

9



--------------------------------------------------------------------------------



 



waiving compliance. The failure of any Party at any time to require performance
of any provision in this Agreement shall not affect the right of that Party at a
later time to enforce that or any other provision. No waiver by any Party of any
condition, or of any breach of any term, covenant, representation, or warranty
contained in this Agreement, in any one or more instances, shall be deemed to be
a further or continuing waiver of any condition or of any breach of any other
term, covenant, representation, or warranty.
     6.7 Severability. Except as otherwise specifically provided in this
Agreement, this Agreement shall be interpreted in all respects as if any invalid
or unenforceable provision were omitted from this Agreement. All provisions of
this Agreement shall be enforced to the full extent permitted by law.
     7.8 Headings. The headings of the sections and subsections of this
Agreement have been inserted for convenience of reference only and shall not
restrict or modify any of the terms or provisions of this Agreement.
     7.9 Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of New York, as applied to
contracts made and to be performed in that state, without regard to conflicts of
law principles. Jurisdiction of any action or proceeding brought to enforce this
Agreement or otherwise relating to this Agreement shall be in the State of New
York, with venue in Albany County, and each Party hereby consents to the
personal jurisdiction and subject matter jurisdiction of the courts of the State
of New York in any suit, action or proceeding arising out of or related to this
Agreement.
     7.10 Construction. The language used in this Agreement shall be deemed to
be the language chosen by the Parties to express their mutual intent and no rule
of strict construction shall be applied against any Party. Unless otherwise
expressly provided, the words “include” and “including” (and variations of those
words) whenever used in this Agreement shall not limit the preceding words or
terms.
     7.11 Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed to be an original, and the counterparts shall together
constitute one complete document. Counterparts may be signed and delivered by a
party by fax, or email, which shall be binding on that party when faxed or
emailed.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            AMERICAN LEARNING CORPORATION
      By:   /s/ Gary Gelman         Name:   Gary Gelman        Its: President
and Chief Executive Officer        INTERACTIVE THERAPY GROUP CONSULTANTS, INC.
      By:   /s/ Gary Gelman         Name:   Gary Gelman        Its: Chairman   
    LIBERTY RESOURCES POST, LLC, by its Manager
      By:   /s/ Carl Coyle         Name:   Carl Coyle, President               
    /s/ John Torrens       John Torrens         

10